

115 HR 2829 IH: Jane’s Law
U.S. House of Representatives
2017-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2829IN THE HOUSE OF REPRESENTATIVESJune 8, 2017Mr. Poe of Texas (for himself, Mr. Cohen, Mr. Swalwell of California, Ms. Shea-Porter, Ms. Bordallo, Mr. Nadler, and Mr. Costa) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to strengthen enforcement of spousal court-ordered property
			 distributions, and for other purposes.
	
 1.Short titleThis Act may be cited as the Jane’s Law. 2.Spousal obligations (a)In GeneralChapter 11A of title 18, United States Code, is amended by adding at the end the following:
				
					228A.Failure to pay legal spousal court-ordered property distribution
 (a)OffenseWhoever knowingly, travels in interstate or foreign commerce, with the intent to evade compliance with a court ordered property distribution as part of a separation or divorce settlement involving more than $5,000, with respect to a spouse or former spouse, shall be fined under this title or imprisoned for not more than two years or both.
 (b)Mandatory RestitutionUpon a conviction under this section, the court shall order restitution under section 3663A in an amount equal to the total unpaid property distribution.
 (c)DefinitionThe term court ordered property distribution means any amount determined under a court order pursuant to the law of a State or of an Indian tribe to be due from a spouse or former spouse as an equitable or other distribution to a spouse or former spouse of assets in connection with a separation or divorce..
			(b)Clerical amendments
 (1)Table of sectionsThe table of sections at the beginning of chapter 11A of title 18, United States Code, is amended by adding at the end the following new item:
					
						
							228A. Failure to pay legal spousal court-ordered property distribution..
 (2)Table of chaptersThe item in the table of chapters for part I of title 18, United States Code, relating to chapter 11A is amended to read as follows:
					
						
							11A.Child support and spousal obligations228.
				